Citation Nr: 1703590	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-24 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

K. Hughes


INTRODUCTION

The Veteran served on active duty from June 1943 to January 1946, from May 1952 to April 1954, and from September 1956 to August 1959.  His decorations include the Combat Infantry Badge.  He died in April 2012 and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the appellant's claims file rests with the Regional Office (RO) in Detroit, Michigan.  

The appellant testified before the undersigned Veterans Law Judge in November 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's Certificate of Death shows that he died at home in April 2012.  His immediate cause of death is listed as cardiac arrest due to or as a consequence of congestive heart failure.  Metastatic prostate cancer is listed as another significant condition which contributed to his death.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD).

The appellant and her representative argue that the Veteran's PTSD contributed to his congestive heart failure and cardiac arrest listed on his death certificate.  In support of her claim, the appellant has submitted medical articles which suggest a connection between PTSD and cardiovascular problems.  Specifically, these articles suggest a link between PTSD symptoms and future heart disease.  See "PTSD may Raise Heart Risk," January 2, 2007, Military.com; "Prospective Study of Posttraumatic Stress Disorder Symptoms and Coronary Heart Disease in the Normative Aging Study," January 2007, Vol. 64, No.1, Jamanetwork.com; and "Post-traumatic Stress Disorder and Cardiovascular Disease," The Open Cardiovascular Medicine Journal, 2011, 5, 164-170.  

In support of her claim, the appellant also submitted statements from the Veteran's counselor and cardiologist.  Specifically, in a July 2009 statement, the counselor notes that the Veteran "has physiological reactivity to the traumatic cues, occurring approximately one to two times a night" and he reported "'I sweat when I have nightmares' and 'my heart races after the nightmares and this also scares me, because I have heart problems.'"  In a May 2012 statement, the Veteran's cardiologist opined that PTSD "may have been a contributing factor to [the Veteran's] underlying coronary artery disease."  These statements are speculative and do not provide a sufficient basis upon which to support the appellant's claim.

In addition, a February 2013 VA medical advisory opinion found that the "Veteran's service-connected PTSD is less than likely as not contributed to his death from cardiac arrest due to CHG (congestive heart failure) and metastatic prostate cancer substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death."  The explanation of rationale was that the examiner had reviewed "standard, current medical literature" and the Veteran's claims file.  However, this opinion is inconsistent with (and does not reflect consideration of) the medical articles and literature submitted by the appellant in support of her claim.  As such, this opinion is also inadequate for rating purposes and remand for a more complete VA opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for the Veteran's record to be forwarded to the February 2013 medical opinion provider, Dr. D. Y. (or other appropriate physician if Dr. D. Y. is unavailable) for review and a supplemental advisory medical opinion regarding the cause of the Veteran's death in April 2012.  Based on the evidence of record, the consulting provider should respond to the following:

Is it at least as likely as not (a 50 percent or higher probability) that PTSD: 

(i) caused or 

(ii) contributed substantially or materially to cause the Veteran's death.  (Did the Veteran's service-connected PTSD involve an active process affecting vital organs such that there was a resulting general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease or injury primarily causing death?)

In rendering the requested opinion, the opinion provider should consider and discuss all pertinent evidence of record-to particularly include the statements of the Veteran's counselor and cardiologist, medical articles and literature submitted by the appellant which suggest a connection between PTSD and cardiovascular problems, the February 2013 VA medical advisory opinion, and any other relevant medical literature, as well as the appellant's assertion that the service-connected PTSD contributed to cause the Veteran's death.  All pertinent VA and private treatment records (located in both his Virtual VA and VBMS electronic claims files) should also be considered.

The consulting provider should note the following regulatory guidance: A principal cause of death means that a medical condition was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death means that a medical condition, not related to the principal cause of death, combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability, which would include service-connected disease or injuries of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.

The consulting physician must explain the rationale for all opinions.  If consultation with a physician with expertise in a specific area of medicine is deemed necessary for an opinion sought, such should be arranged. 

If the consulting physician is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the provider does not have the needed knowledge or training).

2.  After the development requested above is completed, please readjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

